           Case 1:21-mj-00261-SH Document 5 Filed 04/06/21 Page 1 of 1

                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS                                      April 6, 2021
                               AUSTIN DIVISION

United States of America                        §
                                                §
vs.                                             §        NO: AU:21-M -00261(1)
                                                §
(1) Andrew Jackson Morgan Jr.                   §
                                                         Charging District: District of Columbia
                                                         Charging District's Case No.: 1:21-MJ-352

  ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
    WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

            After a hearing in this court, the defendant is released from custody and ORDERED
TO APPEAR in the district court where the charges are pending to answer those charges. If the
time to appear in that court has not yet been set, the defendant must appear when notified to do
so. Otherwise, the time and place to appear in that court are:


Place:    E. Barrett Prettyman United States Courthouse          Courtroom No. 6
          333 Constitution Ave. NW                               Date and Time: Friday, April 9 at
          Washington, DC 20001                                   1pm ET before Judge Harvey by
                                                                 Zoom:
                                                                 https://uscourts-dcd.zoomgov.com/
                                                                 j/1600140355?pwd=VTlkQ0ZEVmJO
                                                                 TVN3bmUwS05nZndZQT09

                                                                 Meeting ID: 160 014 0355
                                                                 Passcode: 634244



            The U.S. District Clerk is ORDERED to transfer any bail deposited in the registry of
this court to the court where the charges are pending.



Date: April 6, 2021                                 ______________________________
                                                    SUSAN HIGHTOWER
                                                    UNITED STATES MAGISTRATE JUDGE
